

State of Delaware
Secreary of State
Division of Corporations
Delivered 7:30 PM 03/14/2006
FILED 07:25 PM 03/14/2006
SRV 060248309 - 4027774 FILE
CERTIFICATE OF MERGER
 
of
 
HYDROGEN POWER, INC
 
into
 
EI ACQUISITION CORP.
 



 
In accordance with Section 251 of the General Corporation Law of the State of
Delaware, EI Acquisition Corp., a Delaware corporation (the “Surviving
Corporation”) hereby certifies as follows:
 
First: The name and state of incorporation of each of the constituent
corporations in the merger are as follows:
 
Name
State of Incorporation
EI Acquisition Corp.
Delaware
Hydrogen Power, Inc.
 
Delaware
 

Second: An Agreement and Plan of Merger and Reorganization (the “Plan of
Merger”) has been approved, adopted, certified, executed and acknowledged by
each of the constituent corporations in accordance with the requirements of
Section 251 of the General Corporation Law of the State of Delaware.
 
Third: The name of the surviving corporation of the merger is EI Acquisition
Corp.
 
Fourth: The certificate of incorporation of EI Acquisition Corp., as amended
hereby, will be the certificate of incorporation of the surviving corporation.
 
FIFTH: The name of EI Acquisition Corp. is hereby amended to Hydrogen Power,
Inc.
 
SIXTH: The executed Plan of Merger is on file at the offices of the Surviving
Corporation, which is: 1942 Westlake Avenue, Suite 1010, Seattle, Washington
98101.
 
SEVENTH: A copy of the Plan of Merger will be furnished by the Surviving
Corporation, upon written request and without cost, to any stockholder of any
constituent corporation.
 
The undersigned corporation has caused this Certificate of Merger to be signed
on March 14, 2006.
 

 
EI ACQUISITION CORP.
 
     
By:/s/ Thomas B. Olson
 
Name: Thomas B. Olson
Title: Secretary



 

--------------------------------------------------------------------------------